33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William Allyn LARSON, Appellant,v.Dick MOORE;  George A. Lombardi; Bill Armontrout;  PaulDelo; Al Luebbers;  Dora B. Schriro, Appellees.
No. 94-1011.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1994.Filed:  August 10, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Missouri inmate William Allyn Larson brought this 42 U.S.C. Sec. 1983 action against several prison officials challenging the constitutionality of prison policies that limit the number of books inmates may keep in their cells and prohibit inmates from receiving certain materials in the mail.  Concluding both policies are reasonably related to legitimate penological interests of health, safety, and security, the district court granted summary judgment in favor of the prison officials.  Larson appeals.  Having carefully reviewed the record, we conclude the district court's decision is clearly correct and we affirm for the reasons the district court stated.  We also conclude the district court did not abuse its discretion in denying appointment of counsel or in granting the prison officials a protective order.  See 8th Cir.  R. 47B.